 1
 2                                                       JS-6
 3
 4
 5
 6
 7
 8
 9
                       UNITED STATES DISTRICT COURT
10
                     CENTRAL DISTRICT OF CALIFORNIA
11
12   CARLO E. PEREDO, an individual;   Case No.: 8:20-cv-02352-JLS-KES
13
                Plaintiff,             ORDER GRANTING PARTIES’
14
                                       JOINT STIPULATION TO
15        v.                           DISMISS ENTIRE ACTION WITH
                                       PREJUDICE PURSUANT TO FED.
16
     LOWE’S HOME CENTERS, LLC, a       R. CIV. P. RULE 41
17   corporate entity form unknown;
18
19                    Defendants.
20
21
22
23
24
25
26
27
28
 1         Based on stipulation of the parties, IT IS HEREBY ORDERED that Plaintiff
 2   Carlo E. Peredo’s entire action against all parties is hereby dismissed with prejudice,
 3   pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii) and Rule
 4   41(a)(1)(B) and that each party shall bear its own costs and fees.
 5
 6   IT IS SO ORDERED.
 7
 8
 9   Dated: May 04, 2021
10                                           _______________________________
11                                           Hon. Josephine L. Staton
                                             United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
